Filed 9/25/15 Verone v. City of West Hollywood CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


G.G. VERONE et al.,                                                  B260238
                                                                     (Los Angeles County
         Plaintiffs and Appellants,                                  Super. Ct. No. BS144857)

         v.

CITY OF WEST HOLLYWOOD et al.,

         Defendants and Respondents;

ACE OUTDOOR ADVERTISING, LLC et
al.,

         Real Parties in Interest and
         Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Richard
L. Fruin, Jr., Judge. Affirmed.
         Rutan & Tucker, Robert S. Bower, John A. Ramirez and Mark J. Austin for
Plaintiffs and Appellants.
         Jenkins & Hogan, Michael Jenkins and Shahiedah S. Coates; Gilchrist & Rutter
and A. Catherine Norian; Glaser Weil and Elisa L. Paster for Defendants and
Respondents.
                                   I. INTRODUCTION


       Plaintiffs, G.G. Verone and West Hollywood Citizens Against Billboard Blight,
appeal from the trial court’s denial of their first amended mandate petition and
declaratory relief and injunctive relief complaint. Plaintiffs challenge the approval by
defendants, the City of West Hollywood (the city) and its city council, of a replacement
billboard (the project). The billboard replacement request was presented by the real
parties in interest, Ace Outdoor Advertising, LLC (the billboard company) and the
property owners, Abraham and Madlen Moradzadeh and the Moradzadeh Family Trust.
Plaintiffs argue the project and its approval are inconsistent with the city’s Zoning
Ordinance and the Sunset Specific Plan. We affirm the judgment.


                                      II. EVIDENCE


                          A. Replacement Billboard Application


       On August 6, 2009, Andrew Bilanzich, on behalf of the billboard company and
Mr. Moradzadeh, submitted an application to the city seeking to replace the existing
billboard. The existing billboard is located at 8535 Sunset Boulevard (the project site) in
the city’s Sunset Specific Plan area. The existing billboard is V-shaped and double-sided
with each face being 16-feet high by 25-feet wide. The existing 2-sided billboard sits
atop a single pole and has a total height of 54 feet. The proposed billboard is V-shaped
and double-sided with each face being 14-feet high by 48-feet wide. The proposed
billboard sits atop a single pole that would be raised 14 feet for a maximum height of 68
feet. In addition, the proposed billboard would be moved 18 feet west and rotated more
than 10 degrees from the previous position of the existing billboard.




                                             2
                           B. Planning Commission Staff Report


       On April 21, 2011, the city’s planning commission staff report recommended
approval of the billboard application by the planning commission. The staff report states
the project is categorically exempt from the provisions of the California Environmental
Quality Act. The staff report finds the project meets the Sunset Specific Plan design
standards. The Sunset Specific Plan imposes the following requirements: billboards
should use the industry standard of 14 feet high by 48 feet wide as a guide; existing
billboards may be replaced only up to the height of the existing billboard; and billboards
must not negatively impact public views. The staff report states: “The Sunset Specific
Plan . . . supports billboard replacement with new angles ([p.] 134); but, the billboard
must meet [Sunset Specific Plan] height limits ([pp.] 134, 137). Also, the [Sunset
Specific Plan] allows for deviations from its standards if the City finds the proposal
furthers the goals of the plan. The proposed replacement billboard minimizes the
obstruction of views and ensures compatibility with the [Sunset Specific Plan]. The
billboard is compatible with the related context of Geographic Area 4-F and furthers the
goals of the Sunset Specific Plan by encouraging the construction and operation of
billboards as a ‘major urban design feature’ along Sunset Boulevard and as a ‘significant
part of the street’s visual character[.]’”
       The staff report indicates the project departs from the standards of the Zoning
Ordinance as to the allowed height with the top edge of the sign increasing from 54 to 68
feet. Zoning Ordinance section 19.34.080, subdivision (F)(4) specifies the height of the
replacement billboard shall not exceed the height of the previous billboard. In addition,
the project would deviate from the Zoning Ordinance section 19.34.080, subdivision
(F)(4) by relocating the replacement billboard 18 feet west from its present location
Zoning Ordinance requires that the location of the replacement billboard not vary more
than five feet in a side-to-side or front-to-back direction from the previous location.
Finally, the proposed billboard would be rotated more than 10 degrees from its previous
position. Zoning Ordinance section 19.34.080, subdivision (F)(4)(c) specifies the

                                              3
position of the replacement billboard face shall not vary more than 10 degrees of rotation
from the previous position.
       However, the staff report finds the proposed billboard could be permitted with the
approval of a development agreement and adoption of a zone map amendment. This
agreement and amendment would place the parcel in the development agreement overlay
zone district. With the amendment and an approved agreement, the replacement
billboard as proposed can be permitted. Under the proposed development agreement, the
city would receive $10,500 every 4 weeks from the owners. The summary section of the
staff report states: “The proposed Development Agreement will provide a substantial and
on-going public benefit to the City, and, as conditioned in the Development Agreement
will not negatively impact nearby properties. The Development Agreement also furthers
the goals of the Sunset Specific Plan by encouraging the construction and operation of
billboards as a ‘major urban design feature’ along Sunset Boulevard and as a ‘significant
part of the street’s visual character[.]’ Consequently, staff concludes that the proposed
project is consistent with the Goals, Objectives and Policies of the General Plan and
Sunset Specific Plan.”


                              C. Planning Commission Hearings


       At the April 21, 2011 public hearing, the planning commission continued all
billboard applications including the one submitted by Mr. Bilanzich and Mr.
Moradzadeh. One commissioner expressed concern there might not have been enough
input from the neighboring business and residential communities. Several commissioners
wanted policy direction from the city council before proceeding with approval of the
proposed billboard. On May 2, 2011, the city council instructed the planning commission
to review each billboard application on the request’s merits. On June 2, 2011, the
planning commission unanimously recommended approval of the billboard application
submitted by Mr. Bilanzich and Mr. Moradzadeh. But the planning commission added a
requirement that a neighborhood meeting take place before the city council hearing. The

                                             4
planning commission found, “[T]he Zone Map Amendment is consistent with the Goals,
Objectives and Policies of the General Plan and Sunset Specific plan because the signage
enhances the visual mixture on Sunset Boulevard by creating a more vibrant
environment.”


                                D. City Council Meetings


       At the July 18, 2011 city council meeting, Ms. Verone opposed the project. Ms.
Verone stated the proposed billboard would be less than 60 feet from her bedroom
window. After public comment, the city council approved the project and conducted the
first reading of the two ordinances related to its approval. The development agreement
was modified to require the owners to contribute $5,000 annually to the Sunset Boulevard
business improvement district. The city council directed “the applicant” to work with
area residents to help mitigate any concerns regarding the project. The city council then
continued the public hearing on the matter to August 15, 2011.
       On August 12, 2011, the billboard company, through a consultant, Steven Afriat,
submitted a letter to the city council concerning discussions with plaintiff. The letter
described discussions the billboard company and Mr. Afriat had with Ms. Verone.
According to Mr. Afriat, the proposed billboard would improve the view corridor from
Ms. Verone’s bedroom window because of the increased height and rotation of the new
signage. Mr. Afriat indicated the distance between Ms. Verone’s bedroom window and
the closest part of the billboard was approximately 120 feet.
       On the day of the August 15, 2011 city council meeting, Ms. Verone, through her
attorney, Bryan C. Altman, submitted a letter opposing the project on various grounds. In
part, Mr. Altman argued the project was inconsistent with the General Plan and the
Sunset Specific Plan. In response to Mr. Altman’s letter, city staff asserted the project
did not necessitate any general plan amendment. The August 5, 2013 staff report states:
“The Project includes amendment to the zoning map to zone the Project site
Development Agreement Overlay Zone (‘Overlay Zone’). That zoning change is

                                             5
consistent with the site’s General Plan land use designation of [Sunset Specific Plan].”
The staff report also rejects plaintiff’s contention that the project is inconsistent with the
General Plan and the Sunset Specific Plan. The staff report finds: “The project is
consistent with the Sunset Specific Plan as it allows for deviations from the standards.
Specifically the plan states that ‘All projects are subject to the applicable design and
development requirements, guidelines, and standards listed in this plan; however, the City
retains discretion to approve an alternative proposal upon a showing that the alternative
proposal furthers the goals stated by this plan and is consistent with the purpose and
intent of the design and development requirements, guidelines, and standards that would
otherwise apply to the project.’ The proposed replacement billboard furthers the goals of
the Sunset Specific Plan by encouraging the construction and operation of billboards as a
‘major urban design feature’ along Sunset Boulevard and as a ‘significant part of the
street’s visual character[.]’ [¶] The Project is consistent with the General Plan, because
it consists of a billboard Project that has a strong public benefit, adds to the City’s image,
and stimulates the local economy (see Goal LU-16).”
       The August 5, 2013 staff report adds: “The Project is consistent with the policies
and intent of the [Sunset Specific Plan]. [¶] The Project furthers the goal of the [Sunset
Specific Plan] by enhancing the excitement of the Sunset Strip without detracting from
the existing visual aesthetics. [¶] The [Sunset Specific Plan] states that ‘Billboards are
one of the signature features of the Sunset Strip.’ (Page 134) Maintaining the billboards
is keeping in line with creating these signature features. [¶] The Project is consistent
with the intent and purpose of the [Sunset Specific Plan] in that it enhances the visual
mixture on Sunset Boulevard, where billboards are encouraged, creating a more vibrant
environment. [¶] The Project is consistent with Part II. Section 1. Policies-8 I.1.b of the
[Sunset Specific Plan], which supports billboard replacement on single pole structures
with repositioning of the angles of the face to take advantage of view angles. The revised
angle of the Project takes advantage of view angles. [¶] The new angle of the billboards
will minimize any obstruction of views from the adjacent properties, since the back of the
billboards will no longer be visible to properties to the north in accordance with Part II.

                                               6
Section 1. Policies-8 I.1.d. [¶] The size of each billboard face is consistent with the
[Sunset Specific Plan’s] policy that ‘billboard size should use the industry standard of 14
feet high by 48 feet wide.’ (Part II. Section 1. Policies-8 5.a.) [¶] The Project is
consistent with the goals in the [Sunset Specific Plan] related to economic development
because it will provide extraordinary monetary benefits to the City.”
       At the August 15, 2011 meeting, the city council continued the hearing on the
project application to September 6, 2011, along with all the other billboard matters. At
the September 6, 2011 meeting, the city council continued the hearing indefinitely. At
the May 7, 2012 meeting, the city council directed staff to initiate an amendment to the
Sunset Specific Plan to consider new off-site signage on Sunset Boulevard with the
review and approval of a development agreement. On August 9, 2012, the city invited
interested parties to submit new applications for off-site signage along Sunset Boulevard
that would be reviewed concurrently with the proposed Sunset Specific Plan amendment.
Subsequently, in a June 10, 2013 letter, city staff stated it would take approximately two
years to develop a new process for review of off-site sign applications. The project and
three other billboard proposals were placed back on calendar because they had already
completed the city council’s public hearing process.
       At the August 5, 2013 city council meeting, Ms. Verone again opposed the
project. John Ramirez, a city resident, argued it was unlawful to allow a development
agreement overlay zone to override a specific plan on issues such as the billboard height.
Supporting the project, Councilmembers John J. Duran and Jeffrey Prang observed the
replacement billboard would open up the view corridor and provide financial benefits to
the city. Regarding the project’s financial benefits, Councilmember Duran stated:
“[H]istorically, the City has not received any money, not a dime, of the advertising
revenues that go to the advertising company and to the property owner. We – it was only
recently that our City Attorney and staff came up with a creative proposal with the use of
development agreements to make sure the City and our residents and our social services
would receive a portion of that money, and this application will over the next 20 years
bring in over – well almost $3 million to the [city] . . . .”

                                                7
                         E. City Council Approval of the Project


       At the end of the August 5, 2013 meeting, the city council voted to approve the
project. The city council approved Ordinance 13-920, which adopts a zone map
amendment placing the property in the development agreement overlay zoning map. The
city council also adopted Ordinance 13-921, which approves the city’s development
agreement with the owners. In addition, the city council adopted Resolution No. 13-
4484, which conditionally approved a billboard permit for the project. In section 6 of
Resolution No. 13-4484, the city council found the project was exempt under the
Guidelines1 for the Implementation of the California Environmental Quality Act.
Guidelines, section 15302, subdivision (b) provides the replacement or reconstruction of
an existing structure or facility is exempt from environment review under specified
circumstances.
       Pursuant to Zoning Ordinance section 19.34.080, subdivision (F)(4), the city
council made findings in section 7 of Resolution No. 13-4484. The city council found
the project was inconsistent with the Zoning Ordinance requirements with regards to the
height, relocation and rotation (angle) of the replacement billboard. However, the city
council’s concurrent approval of the development agreement and zone map amendment
placed the property in a development agreement overlay zone. The development
agreement overlay zone allowed the project to have different developments standards
than those required by the Zoning Ordinance.
       The city council found the project was consistent with the Sunset Specific Plan.
Section 7, subdivision (b) of Resolution No. 13-4484 states: “The Sunset Specific
Plan . . . supports billboard replacement with new angles; but, the billboard must meet
[Sunset Specific Plan] height limits. Although the proposed replacement billboard
departs from the standards of the [Sunset Specific Plan] with regards to the allowed
height, with the top edge of the sign increasing from 54 feet to 68 feet, it remains

1
       Future references to the Guidelines are to Guidelines for Implementation of the
California Environmental Quality Act. (Cal. Code Regs., tit. 14, § 15000 et seq.)

                                             8
consistent with the overall urban design vision, goals and objectives of the [Sunset
Specific Plan]. The [Sunset Specific Plan] allows the City to retain the discretion to
approve alternative proposals, provided that the alternative would be consistent with the
goals stated by the Plan and the purpose and intent of the design and development
requirements, guidelines, and standards. This proposal furthers the goal of the Sunset
Specific Plan by enhancing the excitement of the Sunset Strip without detracting from
existing visual aesthetics. The proposal is consistent with the purpose and intent of the
design and development standards in that it enhances the visual mixture on Sunset
Boulevard, where billboards are encouraged, creating a more vibrant environment.
[Sunset Specific Plan] Page 134, Section I.1.b provides that the [Sunset Specific Plan]
supports billboard replacement on single-pole structures with repositioning of the angles
of the face to take advantage of view angles.”


                             III. PROCEDURAL HISTORY


       On September 3, 2013, plaintiffs filed a mandate petition and declaratory relief
complaint against defendants, the billboard company and the Moradzadehs and the trust.
The first amended petition alleges the city’s approval of the project violates the
California Environmental Quality Act. In addition, the petition alleges the approval is
inconsistent with the city’s Sunset Specific Plan and Zoning Ordinance.
       On July 14, 2014, the trial court held a hearing on the mandate petition. On
October 1, 2014, the trial court denied the mandate petition in its statement of decision.
The trial court found substantial evidence supported defendants’ finding that the
proposed replacement billboard is categorically exempt from California Environmental
Quality Act pursuant to Guidelines, section 15302. Further, the trial court ruled the
proposed billboard is consistent with the city’s zoning regulations including the Sunset
Specific Plan. On October 21, 2014, judgment was granted on all causes of action in
favor of defendants. Plaintiffs filed their notice of appeal on November 20, 2014.



                                             9
                                     IV. DISCUSSION


                                  A. Standards of Review


       The rezoning of property, even a single parcel, is a quasi-legislative act subject to
review under ordinary mandamus. (Arnel Development Co. v. City of Costa Mesa (1980)
28 Cal. 3d 511, 521-523; Foothill Communities Coalition v. City of Orange (2014) 222
Cal. App. 4th 1302, 1309 (Foothill Communities Coalition); Avenida San Juan
Partnership v. City of San Clemente (2011) 201 Cal. App. 4th 1256, 1268.) Likewise,
approval of a development agreement is a legislative act reviewed under ordinary
mandamus procedures. (Gov. Code, § 65867.5, subd. (a); Neighbors in Support of
Appropriate Land Use v. County of Tuolumne (2007) 157 Cal. App. 4th 997, 1004
(Neighbors); Santa Margarita Area Residents Together v. San Luis Obispo County Bd. of
Supervisors (2000) 84 Cal. App. 4th 221, 227 (Santa Margarita).) A zoning exception in
a development agreement is similar to rezoning legislation; thus, it is a legislative act
reviewable under ordinary mandamus. (Neighbors, supra, 157 Cal.App.4th at pp. 1004-
1005.) A legislative or quasi-legislative act will not be set aside unless it is arbitrary,
capricious or unlawful. (California Assn. of Psychology Providers v. Rank (1990) 51
Cal. 3d 1, 11; Santa Margarita, supra, 84 Cal.App.4th at pp. 227-228.) We review the
city’s actions directly and are not bound by the trial court’s conclusions. (Foothill
Communities Coalition, supra, 222 Cal.App.4th at p. 1309; Friends of Lagoon Valley v.
City of Vacaville (2007) 154 Cal. App. 4th 807, 816 (Friends of Lagoon Valley).)
       A local government’s decision regarding consistency with a general plan is a
quasi-legislative act reviewed by ordinary mandamus. (San Francisco Tomorrow v. City
and County of San Francisco (2014) 229 Cal. App. 4th 498, 514 (San Francisco
Tomorrow); Endangered Habitats League, Inc. v. County of Orange (2005) 131
Cal. App. 4th 777, 782 (Endangered Habitats).) We review for abuse of discretion the
city’s determination that the project is consistent with the specific plan and zoning
ordinance. (San Francisco Tomorrow, supra, 229 Cal.App.4th at pp. 513-514; Friends of

                                              10
Lagoon Valley, supra, 154 Cal.App.4th at p. 816; Endangered Habitats, supra, 131
Cal.App.4th at p. 782.) We defer to the city’s factual finding of consistency unless no
reasonable person could have reached the same conclusion on the evidence before it.
(San Francisco Tomorrow, supra, 229 Cal.App.4th at p. 514; Endangered Habitats,
supra,131 Cal.App.4th at p. 782.)
       Our colleagues in the First Appellate District, Division Three held in Friends of
Lagoon Valley, supra, 154 Cal.App.44th at page 816: “‘[A] governing body’s conclusion
that a particular project is consistent with the relevant general plan carries a strong
presumption of regularity that can be overcome only by a showing of abuse of
discretion.’ (Napa Citizens for Honest Government v. Napa County Bd. of Supervisors
(2001) 91 Cal. App. 4th 342, 357 (Napa Citizens); see Sequoyah Hills Homeowners Assn.
v. City of Oakland (1993) 23 Cal. App. 4th 704, 717 (Sequoyah Hills).) ‘An abuse of
discretion is established only if the city council has not proceeded in a manner required
by law, its decision is not supported by findings, or the findings are not supported by
substantial evidence. (Code Civ. Proc., § 1094.5, subd. (b).) We may neither substitute
our view for that of the city council, nor reweigh conflicting evidence presented to that
body. [Citation.]’ (Sequoyah Hills, supra, 23 Cal.App.4th at p. 717.) This review is
highly deferential to the local agency, ‘recognizing that “the body which adopted the
general plan policies in its legislative capacity has unique competence to interpret those
policies when applying them in its adjudicatory capacity. [Citations.] Because policies
in a general plan reflect a range of competing interests, the governmental agency must be
allowed to weigh and balance the plan’s policies when applying them, and it has broad
discretion to construe its policies in light of the plan’s purposes. [Citations.] A
reviewing court’s role ‘is simply to decide whether the city officials considered the
applicable policies and the extent to which the proposed project conforms with those
policies.’ [Citation.]” [Citation.]’ (San Franciscans Upholding the Downtown Plan v.
City and County of San Francisco (2002) 102 Cal. App. 4th 656, 677-678 (San
Franciscans Upholding the Downtown Plan) .)” (Accord, San Francisco Tomorrow,
supra, 229 Cal.App.4th at p. 514.)

                                              11
      The issuance of a permit is a quasi-judicial administrative action reviewed under
administrative mandamus procedures. (Code Civ. Proc., § 1094.5; Neighbors, supra, 157
Cal.App.4th at p. 1005; San Franciscans Upholding the Downtown Plan, supra,102
Cal.App.4th at p. 674.) We review the whole administrative record to determine whether
the agency’s findings are supported by substantial evidence and any errors of law
occurred. (Neighbors, supra, 157 Cal.App.4th p. 1005; San Franciscans Upholding the
Downtown Plan, supra,102 Cal.App.4th at p. 674.) Reasonable doubts are resolved in
favor of the administrative findings and determination. (County of Los Angeles v. State
Water Resources Control Bd. (2006) 143 Cal. App. 4th 985, 997; San Franciscans
Upholding the Downtown Plan, supra,102 Cal.App.4th at p. 674.) The decisions of the
agency are given substantial deference and the party seeking mandamus bears the burden
of proving error. (Foothill Communities Coalition, supra, 222 Cal.App.4th at p. 1309;
San Franciscans Upholding the Downtown Plan, supra,102 Cal.App.4th at p. 674.)
However, questions of law are reviewed de novo. (Neighbors, supra, 157 Cal.App.4th at
p. 1005; County of Los Angeles v. State Water Resources Control Bd., supra, 143
Cal.App.4th at p. 997.)


                      B. Overview of City’s Land Use Regulations


                                  1. Legal framework


      The project is governed by three levels of local land use regulations: the West
Hollywood General Plan 2035 (general plan); the Sunset Specific Plan; and the Zoning
Ordinance. Every city must adopt a comprehensive, long-term general plan for the
physical development of the city. (Gov. Code, § 65300; Beck Development Co. v.
Southern Pacific Transportation Co. (1996) 44 Cal. App. 4th 1160, 1195 (Beck
Development).) The general plan is a constitution for future development, located at the
top of the hierarchy of local government law regulating land use. (DeVita v. County of
Napa (1995) 9 Cal. 4th 763, 772-773; Foothill Communities Coalition, supra, 222

                                           12
Cal.App.4th at p. 1310.) After adoption of a general plan, a city may adopt a specific
plan for the systemic implementation of the general plan for all or part of the city. (Gov.
Code § 65450; Beck Development Co., supra, 44 Cal.App.4th at p. 1196.) A specific
plan contains standards and criteria by which development will proceed and a program of
implementation measures. (Gov. Code, § 65451, subds. (a)(3), (4); Chandis Securities
Co. v. City of Dana Point (1996) 52 Cal. App. 4th 475, 481; Beck Development Co., supra,
44 Cal.App.4th at p. 1196.) At the bottom of the land use regulation hierarchy is the
zoning ordinance. A city controls the development and use of specific property within its
jurisdiction through zoning regulations. (Ibid; see 9 Miller and Starr, Cal. Real Estate
(3d ed. 2011) Subdivisions, § 25.8, pp. 25-30-25-31.) The zoning ordinance must be
consistent with the adopted specific plan. (Gov. Code, § 65455; Beck Development Co.
v. Southern Pacific Transportation Co., supra, 44 Cal.App.4th at p. 1196.) In addition, a
development agreement must be consistent with the general and specific plans.
Government Code section 65867.5, subdivision (b) provides, “A development agreement
shall not be approved unless the legislative body finds that the provisions of the
agreement are consistent with the general plan and any applicable specific plan.” (See
Braude v. City of Los Angeles (1990) 226 Cal.App.3d 83,89.)


                                      2. General plan


       The city’s general plan describes the Sunset Strip as “a lively stretch of Sunset
Boulevard” filled with boutiques, restaurants, colorful billboards, night-clubs and
legendary music venues. (General Plan, 1-18.) The general plan provides, “Specific
information on each parcel may be found in the Sunset Specific Plan.” (General Plan, 3-
19.)




                                             13
                                   3. Sunset Specific Plan


       The Sunset Specific Plan acts as a supplement to the city’s general plan and
Zoning Ordinance. (Sunset Specific Plan, Part I. Section 1. Introduction.) The purpose
of the Sunset Specific Plan is to specify the development requirements of the general
plan’s Sunset Boulevard area in greater detail. (Sunset Specific Plan, Part I. Section 2.
Foundation.) The Sunset Specific Plan area is divided into several geographic areas. The
project is located in Area 4-F of the Sunset Specific Plan, which permits development to
a maximum height of 45 feet.
       The Sunset Specific Plan sets forth four goals for billboards and art advertising:
“I. Encourage maintenance and location of existing and proposed billboards. [¶] II.
Legalize existing billboards, and allow for creative billboards which will enhance the
excitement of Sunset Strip without detracting from the existing visual aesthetics or
interfering with views. [¶] III. Encourage continued use of original artwork/signage at
businesses which involve the entertainment industry. [¶] IV. Allow for artwork to be
incorporated into existing and proposed structures in order to enhance the visual quality
of the street and reduce the number of blank walls.” (Sunset Specific Plan, p. 133, Part
II. Section 1. Policies-8.)
       In addition, the Sunset Specific Plan details the guidelines and requirements for
billboards. The Sunset Specific Plan provides, “All billboard structures may be
replaced.” (Sunset Specific Plan, p. 134, Part II. Section 1. Policies-8 I.1.b.) A
replacement billboard is subject to a billboard permitting process. (Sunset Specific Plan,
p. 134, Part II. Section 1. Policies-8 I.1.a.) The Sunset Specific Plan permits
repositioning of the replacement billboard, “Application to replace an existing structure
may include the repositioning of the angle of the face or the structure to take better
advantage of view angles.” (Sunset Specific Plan, p. 134, Part II. Section 1. Policies-8
I.1.b.) But the Sunset Specific Plan provides, “If the billboard is repositioned to change
the view angle, it must be brought into compliance with the Sunset Specific Plan Height
Limit for that site.” (Sunset Specific Plan, p. 134, Part II. Section 1. Policies-8 I.1.c.) In

                                              14
addition, the Sunset Specific Plan states, “If the existing billboard is higher than the
Sunset Specific Plan height limit for that site, it may be replaced exactly as is to the
existing height as of May 15, 1996.” (Sunset Specific Plan, p. 134, Part II. Section 1.
Policies-8 I.1.b.)
       The Sunset Specific Plan also provides the following billboard design standards:
“a. Size- Billboard size should use the industry standard of 14 feet high by 48 feet wide
as a guideline. Small billboards are not encouraged. Oversized billboards (larger than
the standard) are to be considered creative billboards and must go through a Creative
Billboard Application. [¶] b. Height- Existing billboards may be replaced only up to the
height of the existing billboard. . . . [¶] c. Views, Lighting- Billboards must not
negatively impact public views. . . .” (Sunset Specific Plan, p. 137, Part II. Section 1.
Policies- 8 I.5.a-c.)
       Furthermore, the Sunset Specific Plan contains an alternative proposal provision
for billboards and art advertising. (Sunset Specific Plan, p. 140, Part II. Section 1.
Policies-8.) The alternative proposal provision states, “All projects are subject to the
applicable design and development requirements, guidelines, and standards listed in this
plan; however, the City retains discretion to approve an alternative proposal upon a
showing that the alternative proposal furthers the goals stated by this plan, and is
consistent with the purpose and intent of the design and development requirements,
guidelines, and standards that would otherwise apply to the project.” (Sunset Specific
Plan, p. 140, Part II. Section 1. Policies-8; italics added.)


                                    4. Zoning Ordinance


       The following Zoning Ordinance sections are relevant to this case: section
19.34.080, subdivision (F)(4); section 19.68.050, subdivision (C); and sections 19.14.010,
19.14.020 and 19.14.040. Zoning Ordinance, section 19.34.080, subdivision (F)(4)
regulates replacement billboards: “Existing billboards and support structures may be
replaced provided that the dimensions of the billboard are not increased and the billboard

                                               15
is replaced substantially in the same location as the previous billboard in compliance with
the following: [¶] a. The height of the replacement billboard shall not exceed the height
of the previous billboard. If the previous billboard was higher than the height allowed by
the Sunset Specific Plan then none of the following provisions shall apply and the
billboard shall be replaced in exactly the same location and dimensions as previously
existed. Notwithstanding this paragraph, the billboard may be relocated so as not to
exceed the height limit and adjusted as described below. [¶] b. The location of the
replacement billboard shall not vary more than five feet in a side-to-side or front-to-back
direction from the previous location. . . . [¶] c. The position of the replacement
billboard face shall not vary more than ten degrees of rotation from the previous
position.”
       However, the standards and requirements in the Sunset Specific Plan supersede
any conflicting billboard regulations in the Zoning Ordinance. Zoning Ordinance,
section 19.68.050, subdivision (C) provides: “When a specific plan is adopted for a
geographic area, the specific plan’s land use designations, standards, and other
requirements will supersede and control any contrary provisions of this title. Where an
adopted specific plan is silent, development within the specific plan area will be
implemented pursuant to the development standards and procedures in this title. All
subdivision, public works projects, development agreements, and other development-
related activity within a specific plan zone must be consistent with the adopted specific
plan for that area.”
       Finally, the overlay zoning district regulations are in chapter 19.14 of the Zoning
Ordinance. Zoning Ordinance, section 19.14.010 describes the purpose of the overlay
zoning districts thusly, “Overlay zoning districts are intended to produce development
that conforms with the land use requirements of the applicable primary zoning district,
while providing flexibility in the application of development standards where important
site, neighborhood, or community characteristics require particular attention in project
planning.” The overlay zoning district provisions control over other conflicting zoning
provisions. Zoning Ordinance, section 19.14.020, subdivision (C) provides, “In the event

                                            16
of any conflict between the provisions of this chapter and other requirements of this
article, the provisions of this chapter shall control.”
       Among the overlay zoning districts identified in the Zoning Ordinance is the
development agreement overlay district set forth in section 19.14.040. Zoning
Ordinance, section 19.14.040 states: “A. Purpose. The [development agreement]
overlay zoning district is used to identify sites and areas within the city that are subject to
the requirements of adopted development agreements in compliance with Chapter 19.66
(Development Agreements). [¶] B. Applicability. The [development agreement]
overlay zoning district may be combined with any zoning district established by Section
19.04.020 (Zoning Districts Established). [¶] C. Allowed Land Uses. The land uses that
may be allowed on a site within the [development agreement] overlay district shall be
limited to those specified in the applicable development agreement. . . . [¶] E.
Development and Land Use Standards. Proposed development and land uses within the
[development agreement] overlay district shall comply with all applicable development
and land use standards and exaction requirements specified in the subject development
agreement and, to the extent that they are not in conflict with the terms of the
development agreement . . . . [¶] F. Zoning Map Revision Upon Expiration. Upon
adoption of a development agreement, the Zoning Map shall be amended to apply the
[development agreement] overlay district together with a notation showing the date of
development agreement expiration. Upon the expiration of a development agreement, or
an agreement otherwise becoming void, the Director shall amend the Zoning Map to
delete the applicable [development agreement] overlay.”


                  C. The Project Is Consistent with the Zoning Ordinance


       Plaintiffs contend the city’s approval of the proposed billboard violates the Zoning
Ordinance’s requirement that all new billboards be erected in conjunction with new
construction. (Zoning Ordinance, §19.34.080, subd. (F)(3)(c).) Plaintiffs assert the
proposed billboard is in effect a new billboard because it exceeds the replacement

                                              17
billboard parameters of the Zoning Ordinance. We disagree. The proposed billboard
cannot be a new billboard because it replaces an existing one. (Zoning Ordinance,
§19.34.080, subd. (F)(4).) Moreover, plaintiffs acknowledge they do not challenge the
trial court’s finding that the project is categorically exempt from the California
Environment Quality Act as a replacement billboard. Thus, plaintiffs are precluded from
arguing that the project is a new billboard. (Gonzales v. R.J. Novick Constr. Co., Inc.
(1978) 20 Cal. 3d 798, 804-805; People v. Rosas (2010) 191 Cal. App. 4th 107, 117 [partial
appeal abandons right to appellate review of parts of a judgment that were not appealed];
ReadyLink Healthcare v. Cotton (2005) 126 Cal. App. 4th 1006, 1015.)
       Plaintiffs also argue the project is inconsistent with the Zoning Ordinance as to the
height, location, view angle and size of the proposed billboard. The proposed billboard
exceeds the height of the previous billboard by 14 feet. (Zoning Ordinance, §19.34.080,
subd. (F)(4)(a) [“The height of the replacement billboard shall not exceed the height of
the previous billboard.”]) In addition, the proposed billboard will be relocated 18 feet
west of the existing billboard. (Zoning Ordinance, §§ 19.34.080, subd. (F)(4)(a) [“If the
previous billboard was higher than the height allowed by the Sunset Specific Plan . . . the
billboard shall be replaced in exactly the same location and dimensions as previously
existed.”]; 19.34.080, subd. (F)(4)(b) [“The location of the replacement billboard shall
not vary more than five feet in a side-to-side or front-to-back direction from the previous
location.”]) Furthermore, the proposed billboard is rotated more than 10 degrees from
the previous position. (Zoning Ordinance, §§19.34.080, subds. (F)(4)(a), (c); 19.34.080,
subd. (F)(4)(c) [“The position of the replacement billboard face shall not vary more than
ten degrees of rotation from the previous position.”]) Plaintiffs also contend the proposed
billboard violates the Zoning Ordinance because the sign faces will be larger than the
existing billboard faces. (Zoning Ordinance, §19.34.080, subd. (F)(5)(a) [“The addition
of a second billboard face on an existing single-sided billboard . . . may be allowed . . .
provided that the proposal complies with all . . . the following: [¶] a. The new billboard
face is no larger than the existing billboard face. . . .”].)



                                                18
       It is undisputed the project exceeds the Zoning Ordinance’s height, location and
rotation limits for replacement billboards. (Resolution No. 13-4484, §7, subd. (a).)
However, the city council’s approval of the development agreement, Ordinance 13-921,
and adoption of the zone map amendment, Ordinance 13-920, allow the project to deviate
from the billboard standards. The zone map amendment places the project site in the
development agreement overlay district. As a result, an overlay zoning district allows for
development that conforms with the land use requirements of the applicable primary
zoning district, while providing flexibility in the application of development standards.
(Zoning Ordinance, §19.14.010.)
       Notwithstanding the city’s adoption of the development agreement and the zone
map amendment, plaintiffs contend the project is inconsistent with the Zoning Ordinance.
Plaintiffs argue the development agreement and placement of the property in the
development agreement overlay zone does not cure the inconsistency. Plaintiffs rely on
Neighbors, supra, 157 Cal.App.4th at pages 1008-1010, 1014-1015. However,
Neighbors is inapposite.
       In Neighbors, the owners sought permission from the county to use their
agriculturally-zoned land as a wedding venue. (Neighbors, supra, 157 Cal.App.4th at pp.
1001-1002). The zoning ordinance did not allow for commercial use on the property
with or without a conditional use permit. (Id. at p. 1002, fn. 2.) The supervisors board
declined to adopt zoning ordinance amendments that would have added conditional uses
such as weddings in the agriculturally-zoned district. (Id. at p. 1002.) Instead, the
supervisors board adopted a development agreement that purported to grant the owners
an exception to the zoning ordinance by allowing commercial events as conditional uses
on the property. (Id. at p. 1003.)
       In Neighbors, the Court of Appeal held the supervisors board’s ad hoc exception,
which placed the owners’ land in a class by itself, violated the uniformity requirement in
Government Code section 65852. (Neighbors, supra, 157 Cal.App.4th at pp. 1010,
1015.) Our Fifth Appellate District colleagues reasoned: “If a zoning scheme is like a
contract, the uniformity requirement is like an enforcement clause, allowing parties to the

                                             19
contract to challenge burdens unfairly imposed on them or benefits unfairly conferred on
others. . . . [¶] By creating an ad hoc exception to benefit one parcel in this case – an
exception that was not a rezoning or other amendment of the ordinance, not a conditional
use permit in conformance with the ordinance, and not a proper variance— the county
allowed this ‘contract’ to be broken. If the county had, for instance, rezoned the
property, it would be declaring that the [owners’] property appropriately belonged in a
different zone and was subject to all the rules and limitations applicable to the other
parcels in the new zone. Others similarly situated could argue, at future rezonings, that
their parcels also belong in a different zone. If the county had altered the zoning
ordinance to allow commercial uses like the ones here at issue as conditional uses within
the agricultural zone, it would necessarily have given other owners in the zone the
opportunity to apply for conditional use permits allowing those uses.” (Id. at p. 1009.)
       In Neighbors, the county used a development agreement to grant an ad hoc
exception to the owners. (Neighbors, supra, 157 Cal.App.4th at pp. 1003, 1014.) The
county approved a development agreement and conditional use permit that allowed the
owners to devote the property to a use prohibited by the zoning ordinance. (Id. at p.
1007.) The county did not amend its zoning ordinance or rezone the property by
amending the zoning map. (Id. at pp. 1006-1007.) The Neighbors holding is limited to
the situation where a development agreement grants an ad hoc exception to use
restrictions in the existing zone, not a rezoning granted with conditions. (Id. at p. 1014.)
       Unlike the property in Neighbors, the project site here is located in a primary
zoning district that permits billboards. Furthermore, concurrent with the development
agreement approval, the city council rezoned the project site by amending the zoning map
to place the property into the development agreement overlay district. Contrary to
plaintiffs’ assertions, Neighbors does not require that standards within a development
agreement overlay zone be uniform for all properties within that zone. Our Fifth
Appellate District colleagues in Neighbors stressed: “It is easy to imagine circumstances
in which a development agreement validly sets forth permitted land uses that are not
identical with those in the current, applicable zoning ordinance. For example, an

                                             20
agreement could set forth uses more restricted than in the zoning ordinance, perhaps as a
part of a bargained exchange for something given or conceded by the local government.
Alternatively, the agreement could set out uses beyond those allowed under the
preexisting zoning ordinance if the agreement included or was accompanied by a
rezoning or other amendment to the zoning ordinance.” (Neighbors, supra, 157
Cal.App.4th at p. 1015.)
       Here, the development agreement, accompanied by a zoning map amendment,
validly permits the project to depart from the billboard standards in the Zoning
Ordinance. As part of a bargained exchange, the city receives substantial and ongoing
public benefits in return for allowing the project to depart from the Zoning Ordinance’s
billboard standards. Under the development agreement, the city receives the following
benefits: payment of $10,500 to the city every four weeks with an annual adjustment for
inflation; the city’s option to use the billboard to advertise city-sponsored events at no
cost on a space available basis; the city’s option to request a “sign tag” be installed below
the billboard faces to advertise Sunset Strip or city-sponsored events; and contribution of
$5,000 annually to the Sunset Boulevard business improvement district. These public
benefits support the city’s decision to permit the project to depart from the billboard
standards through the development agreement. Also, the Zoning Ordinance expressly
allows the city to approve the project by placing the project site in the development
agreement overlay district. Under the Zoning Ordinance, the development agreement
overlay district provisions (§19.14.040) control over other conflicting zoning provisions
including the billboard standards (§19.34.080, subd. (F)). (§19.14.020, subd. (C) [“In the
event of any conflict between the provisions of this chapter and other requirements of this
article, the provisions of this chapter shall control.”])
       Furthermore, under the Zoning Ordinance, the Sunset Specific Plan’s standards
and requirements supersede contrary billboard standards in section 19.34.080,
subdivision (F)(4). (Zoning Ordinance, §19.68.050, subd. (C) [“When a specific plan is
adopted for a geographic area, the specific plan’s land use designations, standards and
other requirements will supersede and control any contrary provisions of this title. Where

                                               21
an adopted specific plan is silent, development within the specific plan area will be
implemented pursuant to the development standards and procedures in this title. All
subdivision, public works projects, development agreements, and other development-
related activity within a specific plan zone must be consistent with the adopted specific
plan for that area.”]; Gov. Code, § 65455 [zoning ordinance must be consistent with
specific plan].) We conclude the city did not abuse its discretion in determining the
project is consistent with the Zoning Ordinance. (San Francisco Tomorrow, supra, 229
Cal.App.4th at p. 513; Friends of Lagoon Valley, supra, 154 Cal.App.4th at p. 816;
Endangered Habitats, supra, 131 Cal.App.4th at p. 782.)


                D. The Project Is Consistent with the Sunset Specific Plan


       Plaintiffs argue the project approval is invalid because the project is inconsistent
with the Sunset Specific Plan. As noted, Government Code section 65867.5, subdivision
(b) provides: “A development agreement shall not be approved unless the legislative
body finds that the provisions of the agreement are consistent with the general plan and
any applicable specific plan.” (Braude v. City of Los Angeles, supra, 226 Cal.App.3d at
p. 891.) Plaintiffs contend the project violates the Sunset Specific Plan’s height
requirements because it is 14 feet taller than the existing billboard. The Sunset Specific
Plan limits the height of the replacement billboard to the height of the existing billboard.
(Sunset Specific Plan, p. 134, Part II. Section 1. Policies-8 I.1.b [“If the existing billboard
is higher than the Sunset Specific Plan height limit for that site, it may be replaced
exactly as is to the existing height as of May 15, 1996.”]; Sunset Specific Plan, p. 137,
Part II. Section 1. Policies-8 I.5.b [“Height- Existing billboards may be replaced only up
to the height of the existing billboard. . . .”].) In addition, the Sunset Specific Plan limits
the replacement billboard to a maximum height of 45 feet if the billboard is repositioned
to change the view angle. (Sunset Specific Plan, p. 134, Part II. Section 1. Policies-8
I.1.c [“If the billboard is repositioned to change the view angle, it must be brought into
compliance with the Sunset Specific Plan Height Limit for that site.”].)

                                              22
       But the city may approve a project that exceeds the Sunset Specific Plan’s
billboard height requirements under its alternative proposal provision for billboards and
art advertising. The alternative proposal provision states, “All projects are subject to the
applicable design and development requirements, guidelines, and standards listed in this
plan; however, the City retains discretion to approve an alternative proposal upon a
showing that the alternative proposal furthers the goals stated by this plan, and is
consistent with the purpose and intent of the design and development requirements,
guidelines, and standards that would otherwise apply to the project.” (Sunset Specific
Plan, p. 140, Part II. Section 1. Policies-8; italics in original.) Notwithstanding this
provision, plaintiffs argue the city’s findings of consistency do not conform to the
requirements of the clause.
       Plaintiffs assert the city did not make any finding that the project is consistent with
the purpose and intent of the Sunset Specific Plan’ design and development requirements,
guidelines and standards. Not so. The city council made consistency findings in section
7, subdivision (b) of Resolution No. 13-4484. Resolution No. 13-4484 states: “Although
the proposed replacement billboard departs from the standards of the [Sunset Specific
Plan] with regards to the allowed height, with the top edge of the sign increasing from 54
feet to 68 feet, it remains consistent with the overall urban design vision, goals and
objectives of the [Sunset Specific Plan]. The [Sunset Specific Plan] allows the City to
retain the discretion to approve alternative proposals, provided that the alternative would
be consistent with the goals stated by the Plan and the purpose and intent of the design
and development requirements, guidelines, and standards. . . . The proposal is consistent
with the purpose and intent of the design and development standards in that it enhances
the visual mixture on Sunset Boulevard, where billboards are encouraged, creating a
more vibrant environment. [Sunset Specific Plan] Page 134, Section I.1.b provides that
the [Sunset Specific Plan] supports billboard replacement on single-pole structures with
repositioning of the angles of the face to take advantage of view angles.”
       In addition, the August 5, 2013 city staff report makes consistency findings in
response to plaintiff’s contention that the project is inconsistent with the general plan and

                                              23
the Sunset Specific Plan. The staff report states: “The project is consistent with the
Sunset Specific Plan as it allows for deviations from the standards. Specifically the plan
states that ‘All projects are subject to applicable design and development requirements,
guidelines, and standards listed in this plan; however, the City retains discretion to
approve an alternative proposal upon a showing that the alternative proposal furthers the
goals stated by this plan and is consistent with the purpose and intent of the design and
development requirements, guidelines, and standards that would otherwise apply to the
project.’ The proposed replacement billboard furthers the goals of the Sunset Specific
Plan by encouraging the construction and operation of billboards as a ‘major urban
design feature’ along Sunset Boulevard and as a ‘significant part of the street’s visual
character[.]’ [¶] The Project is consistent with the General Plan, because it consists of a
billboard Project that has a strong public benefit, adds to the City’s image, and stimulates
the local economy (see Goal LU-16). . . . [¶] The Project is consistent with the policies
and intent of the [Sunset Specific Plan]. [¶] The Project furthers the goal of the [Sunset
Specific Plan] by enhancing the excitement of the Sunset Strip without detracting from
the existing visual aesthetics. [¶] The [Sunset Specific Plan] states that ‘Billboards are
one of the signature features of the Sunset Strip.’ (Page 134) Maintaining the billboards
is keeping in line with creating these signature features. [¶] The Project is consistent
with the intent and purpose of the [Sunset Specific Plan] in that it enhances the visual
mixture on Sunset Boulevard, where billboards are encouraged, creating a more vibrant
environment. [¶] The Project is consistent with Part II. Section 1. Policies-8 I.1.b of the
[Sunset Specific Plan], which supports billboard replacement on single pole structures
with repositioning of the angles of the face to take advantage of view angles. The revised
angle of the Project takes advantage of view angles. [¶] The new angle of the billboards
will minimize any obstruction of views from the adjacent properties, since the back of the
billboards will no longer be visible to properties to the north, in accordance with Part II.
Section 1. Policies-8 I.1.d. [¶] The size of each billboard face is consistent with the
[Sunset Specific Plan’s] policy that ‘billboard size should use the industry standard of 14
feet high by 48 feet wide.’ (Part II. Section 1. Policies-8 5.a.) [¶] The Project is

                                             24
consistent with the goals in the [Sunset Specific Plan] related to economic development
because it will provide extraordinary monetary benefits to the City.” (Italics added.)
       In addition, the April 21, 2011 planning commission staff report also makes
consistency findings. The planning commission staff report states: “[T]he [Sunset
Specific Plan] allows for deviations from its standards if the City finds the proposal
furthers the goals of the plan. The proposed replacement billboard minimizes the
obstruction of views and ensures compatibility with the [Sunset Specific Plan].” In
summary, the staff report finds, “[T]he proposed project is consistent with the Goals,
Objectives and Policies of the General Plan and Sunset Specific Plan.” The consistency
finding as to the Sunset Specific Plan’s policies necessarily includes the height
requirements. This is because the design requirements, guidelines and standards are set
forth under the Sunset Specific Plan’s “Policies” section. (See Sunset Specific Plan, pp.
134, 137-138, Part II. Section 1. Policies-8 I.1 & I.5.)
       We also reject plaintiffs’ contention that the billboard height limits in the Sunset
Specific Plan are mandatory as a matter of law. Plaintiffs rely on: Endangered Habitats,
supra, 131 Cal.App.4th at pages 782-783; Families Unafraid to Uphold Rural El Dorado
County v. Board of Supervisors (1998) 62 Cal. App. 4th 1332, 1338-1342 (Families
Unafraid); and Orinda Association v. Board of Supervisors (1986) 182 Cal. App. 3d 1145,
1162-1167. Orinda Association, supra, 182 Cal.App.3d at pages 1162 through 1167,
concerns a county’s grant of a height variance from a zoning ordinance. Orinda
Association is inapplicable because here the city did not grant a variance from the Zoning
Ordinance. Likewise, Endangered Habitats and Families Unafraid are distinguishable.
In Endangered Habitats, the project was inconsistent with the general plan because the
county relied on an alternative methodology rather than the specific traffic analysis
methodology required by the general plan policy. (Endangered Habitats, supra, 131
Cal.App.4th at p. 783.) In Families Unafraid, the project was inconsistent with the
fundamental, mandatory and specific land use policy in the draft general plan. (Families
Unafraid, supra, 62 Cal.App.4th at p. 1342.) Unlike the mandatory general plan policies
in Endangered Habitats and Families Unafraid, the Sunset Specific Plan’s alternative

                                             25
proposal provision allows the city discretion to approve a project that departs from the
plan’s height policies. (San Francisco Tomorrow, supra, 229 Cal.App.4th at pp. 517-
520; Friends of Lagoon, supra, 154 Cal.App.4th at pp. 820-822. )
       In reviewing the city’s consistency findings, we are mindful that state law does not
require perfect conformity between the project and the general or specific plan. (San
Francisco Tomorrow, supra, 229 Cal.App.4th at p. 514; Pfeiffer v. City of Sunnyvale City
Council (2011) 200 Cal. App. 4th 1552, 1563 (Pfeiffer); Sierra Club v. County of Napa
(2004) 121 Cal. App. 4th 1490, 1510-1511.) As explained by the First Appellate District,
Division One in Sierra Club v. County of Napa, supra, 121 Cal.App.4th at pages 1510
through 511: “[G]eneral and specific plans attempt to balance a range of competing
interests. It follows that it is nearly, if not absolutely, impossible for a project to be in
perfect conformity with each and every policy set forth in the applicable plan. An
agency, therefore, has discretion to approve a plan even if the plan is not consistent with
all of a specific plan’s policies. It is enough that the proposed project is compatible with
the objectives, policies, general land uses and programs specified in the applicable plan.
[Citations.]” (Accord, San Francisco Tomorrow, supra, 229 Cal.App.4th at p. 514;
Pfeiffer, supra, 200 Cal.App.4th at p. 1563.)
       Here, the project is inconsistent with the Sunset Specific Plan’s policy concerning
the height requirements for replacement billboards. But the project conforms with other
Sunset Specific Plan policies. The project is consistent with the Sunset Specific Plan’s
support of billboard replacement on a single pole structure with repositioning of the face
angles to take advantage of view angles. (Sunset Specific Plan, p. 134, Part II. Section 1.
Policies-8 I.1.b.) And the new angle of the replacement billboards minimizes any
obstruction of views from the adjacent properties because the back of the billboards will
no longer be visible to properties to the north. (Sunset Specific Plan, p. 134, Part II.
Section 1. Policies-8 I.1.d.) Also, the size of each billboard face is consistent with the
Sunset Specific Plan’s policy that “billboard size should use the industry standard of 14
feet high by 48 feet wide” as a guideline. And the billboard size faces are consistent with
the policy, “Small billboards are not encouraged.” (Sunset Specific Plan, p. 137, Part II.

                                               26
Section 1. Policies-8 I.5.a.) Furthermore, the project does not negatively impact public
views. (Sunset Specific Plan, p. 134, Part II. Section 1. Policies-8 I.5.c.) We conclude
the city officials considered the applicable policies and the extent to which the project
conforms with those policies. (San Francisco Tomorrow, supra, 229 Cal.App.4th at p.
514; Sierra Club v. County of Napa, supra, 121 Cal.App.4th at pp. 1509-1510; San
Franciscans Upholding the Downtown Plan, supra,102 Cal.App.4th at p. 678.) We give
substantial deference to the city’s decisions and find no abuse of discretion.
       Plaintiffs also contend the city’s finding that the project furthers the Sunset
Specific Plan goals is not supported by substantial evidence. We disagree. The Sunset
Specific Plan sets forth two goals pertinent to this case: “I. Encourage maintenance and
location of existing and proposed billboards. [¶] II. Legalize existing billboards, and
allow for creative billboards which will enhance the excitement of Sunset Strip without
detracting from existing visual aesthetics or interfering with views.” (Sunset Specific
Plan, p. 133, Part II. Section 1. Policies-8.) The city made findings as to both Sunset
Specific Plan goals. In section 7, subdivision (b) of Resolution No. 13-4484, the city
council found: “Although the proposed replacement billboard departs from the standards
of the [Sunset Specific Plan] with regards to the allowed height, with the top edge of the
sign increasing from 54 feet to 68 feet, it remains consistent with the overall urban design
vision, goals and objectives of the [Sunset Specific Plan]. The [Sunset Specific Plan]
allows the City to retain the discretion to approve alternative proposals, provided that the
alternative would be consistent with the goals stated by the Plan and the purpose and
intent of the design and development requirements, guidelines, and standards. This
proposal furthers the goal of the Sunset Specific Plan by enhancing the excitement of the
Sunset Strip without detracting from existing visual aesthetics.” In addition, the April 21,
2011 staff report states: “[T]he [Sunset Specific Plan] allows for deviations from its
standards if the City finds the proposal furthers the goals of the plan. . . . The billboard is
compatible with the related context of Geographic Area 4-F and furthers the goals of the
Sunset Specific Plan by encouraging the construction and operation of billboards as a



                                              27
‘major urban design feature’ along Sunset Boulevard and as a ‘significant part of the
street’s visual character[.]’”
       Also, the August 5, 2013 city staff report supports the city’s findings that the
project furthers the Sunset Specific Plan goals. The city staff report states: “The Project
presents no new impacts to public scenic views. Sunset Boulevard has, by design,
numerous billboards within the City of West Hollywood. Those billboards are part of the
character of Sunset Boulevard. The Project is consistent with the types of views that the
City is encouraging along Sunset Boulevard. [¶] The increase in height of the Project
will not change the character of the views and no particular vantage point will be changed
with the relocation of the billboard. Today, one can see both faces of the billboard from
Sunset Boulevard and the residences to the north can see the entire back face of the
billboards. Under the new configuration, from Sunset one will continue to see the faces
of the billboard. The residences to the north will actually see less area of the billboard
because it will be more perpendicular to those residences. . . . The view from the north
will further be improved with the increased height.”
       Furthermore, before voting to approve the project, Councilmember Prang stated:
“The [existing] billboard has negative community impacts if you live in the hills. It
impacts your view. Parts of it are old and weathered and need to be replaced. While this
billboard will be larger and a little taller, its configuration will actually improve the
impact that it has on visibility to the hills, from the hills, and driving along Sunset
Boulevard.” Substantial evidence supports the city council’s findings that the project will
further the Sunset Specific Plan goals of: “encourage[ing] maintenance and location of
existing and proposed billboards”; allowing billboards that “will enhance the excitement
of Sunset Strip”; and doing so “without detracting from the visual aesthetics or
interfering with views.” (Sunset Specific Plan, p. 133, Part II. Section 1. Policies-8.)
       Plaintiffs concede the city found the project furthers the Sunset Specific Plan’s
goal of “enhance[ing] the excitement of Sunset Strip” but argue this objective is
inapplicable. The second Sunset Specific Plan goal states, “Legalize existing billboards,
and allow for creative billboards which will enhance the excitement of Sunset Strip

                                              28
without detracting from existing visual aesthetics or interfering with views.” (Sunset
Specific Plan, p. 133, Part II. Section 1. Policies-8.) Plaintiffs assert this goal is limited
to creative billboards which are a defined category in the Sunset Specific Plan. The
Sunset Specific Plan defines “creative billboards” and permit them under a creative
billboard application process. (Sunset Specific Plan, p. 135, Part II. Section 1. Policies-8.
I.3 [“Creative Billboard shall mean a billboard which may incorporate elements such as
enlarged size, irregular shape, flashing lights, moving parts[,] inflated additions,
electronic media, participatory attributes, three dimensional or structural projections and
or other unusual characteristics that would substantially differ from a traditional flat
surface billboard of standard size.”].)
       We reject plaintiffs’ rigid reading of the second Sunset Specific Plan goal to apply
only to creative billboards as defined in that plan. Read in a common sense fashion, the
second goal of “enhance[ing] the excitement of Sunset Strip” applies to both existing and
creative billboards. Moreover, even if we accept plaintiffs’ narrow reading of the second
Sunset Specific Plan goal, plaintiffs have not met their burden of showing the city abused
its discretion. The record supports the city’s finding that project furthers the goal of
“encourage[ing] maintenance and location of existing and proposed” billboards. Thus,
the city council may legally approve a different billboard height under the Sunset
Specific Plan’s alternative proposal provision. And this is because the project furthers
the first Sunset Specific Plan goal. The city council did not abuse its discretion in finding
the project is consistent with the Sunset Specific Plan.




                                              29
                                   V. DISPOSITION


      The judgment is affirmed. Defendants, City of West Hollywood and City Council
of the City of West Hollywood, and real parties in interest, Ace Outdoor Advertising,
LLC, Abraham Moradzadeh, Madlen Moradzadeh, and the Moradzadeh Family Trust, are
awarded costs on appeal from plaintiffs, G.G. Verone and West Hollywood Citizens
Against Billboard Blight.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



      MOSK, J.



      KRIEGLER, J.




                                            30